Dalrimple, J.
I concur in the result to which the Chief Justice has come, in the opinion just read, save in respect to the relief to which the complainants shall be entitled in case of violation by the corporate defendants, or either of them, of the injunction granted.
In my opinion, the complainants, in case of violation of the decree of this court, should be left free to apply for, and the Court of Chancery to grant, such relief as may be equitable and just, after consideration of all the circumstances of the case, and after hearing all parties who may be entitled to he heard.
The decree of the Chancellor was modified in the particulars stated in the opinion of the court, and in all other respects affirmed.